DETAILED ACTION
The following is a FINAL office action upon examination of the application number 16/516755. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 16, and 17 have been amended. 
Claims 4, 8, 18, and 20 have been cancelled.
The rejection under 35 USC 103 is withdrawn in view of the claim amendments filed 2/14/2022.
Claims 1-3, 5-7, 9-17, and 19 are pending in the application and have been examined on the merits discussed below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-7, 9-17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(Step 1) Claims 1-3, 5-7, and 9-15 are directed to a method; thus these claims are directed to a process, which is one of the statutory categories of invention. Claims 16 is directed to a processor-readable non-transitory medium, which is a manufacture, and this a statutory category of invention. Claims 17 and 19 are directed to a system comprising a processor; thus the system comprises a device or set of devices, and therefore, is directed to a machine which is a statutory category of invention. 
(Step 2A) The claims recite an abstract idea instructing how to generate retention plans based on predicted merchant performance, which is described by claim limitations reciting: receiving from an acquirer merchant transaction data for a first group of merchants for a first time period and a second time period, wherein the merchant transaction data includes a first set of parameters; receiving from the acquirer category transaction data for the first group of merchants for the first time period and the second time period, wherein the category transaction data includes a second set of parameters; receiving from the acquirer merchant location data for the first group of merchants for the first time period and the second time period, wherein the merchant location data includes a third set of parameters; receiving additional data during the first time period and the second time period, wherein the additional data includes a fourth set of parameters; storing the merchant transaction data, the category transaction data the merchant location data, and the additional data during the first time period and the second time in a database; analyzing the merchant transaction data, the category transaction data, the merchant location data, and the additional data during the first time period and the second time period to generate a set of key parameters; in response to generating a set of key parameters, generating a first list of merchants that are predicted to grow using the key parameters; sending the first list of merchants that are predicted to grow to the acquirer; generating an offer for one or more merchants on the first list of merchants that are predicted to grow, wherein the acquirer sends the offer to the one or more merchants on the first list of merchants; generating a second list of merchants that are declining using the key parameters; sending the second list of merchants that are declining to the acquirer; creating a retention plan for one or more of the merchants of the second list of merchants that are declining, wherein the retention plan is implemented by the acquirer; generating a third list of merchants predicted to go dormant using the key parameters; sending the third list of merchants that are predicted to go dormant to the acquirer; and, reducing the credit line of one or more merchants of the third list of merchants. The identified recited limitations in the claims describing generating retention plans based on predicted merchant performance (i.e., the abstract idea) fall within the “Mental Processes” grouping of abstract ideas since the claim abstract limitations can be performed by a human, mentally or with pen and paper or, alternatively, the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers fundamental economic practices, commercial interactions, and sales/marketing activities. Dependent claims 2, 3, 5, 6, 7, 9-15, and 19 recite limitations that further describe/narrow generating retention plans based on predicted merchant performance (i.e., the abstract idea); therefore, these claims are also found to recite an abstract idea. 
This judicial exception is not integrated into a practical application because additional elements in independent claim 1 (i.e., the processor; the payment network; database that is in communication with the payment network; and processor that is in communication with the database); claim 16 (i.e., the processor-readable non-transitory medium storing processor-issuable instructions; the payment network; and database that is in communication with the payment network); and claim 17 (i.e., the payment network in communication with a database; and processor in communication with the payment network and the database), do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a processor/computer.
Additional elements related to receiving…over the payment network and sending … over the payment network do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology; further, these additional elements only add insignificant extra-solution activities (data gathering/output). Additional elements reciting using a machine learning program do not provide an improvement and are only broadly applied to the abstract idea at a high level of generality; thus, these additional elements only generally link the abstract idea to a technological environment (machine learning). Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the hardware additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additional elements reciting using a machine learning program do not provide an improvement and are only broadly applied to the abstract idea at a high level of generality; thus, these additional elements only generally link the abstract idea to a technological environment (machine learning). Additional elements related to receiving…over the payment network and sending … over the payment network do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology; further, these additional elements only add insignificant extra-solution activities (data gathering/output). With respect to the receiving and sending limitations, the courts have recognized the use of computers to receive and transmit data as a well-understood, routine, and conventional, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  

Response to Arguments
Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive. 
With respect to the rejection under 35 USC 101, Applicant argues that the claims recite additional elements that integrate the invention into a practical application. 
Examiner respectfully disagrees. Additional elements related to receiving…over the payment network and sending … over the payment network do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology; further, these additional elements only add insignificant extra-solution activities (data gathering/output). Additional elements reciting using a machine learning program do not provide an improvement and are only broadly applied to the abstract idea at a high level of generality; thus, these additional elements only generally link the abstract idea to a technological environment (machine learning). Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The Court has held that a claim may not preempt abstract ideas, laws of nature, or natural phenomena, even if the judicial exception is narrow (e.g., a particular mathematical formula such as the Arrhenius equation). See, e.g., Mayo, 566 U.S. at 79-80, 86-87, 101 USPQ2d at 1968-69, 1971 (claims directed to "narrow laws that may have limited applications" held ineligible); Flook, 437 U.S. at 589-90, 198 USPQ at 197 (claims that did not "wholly preempt the mathematical formula" held ineligible). Examiner finds that the present claims recite a narrow abstract idea, with certain additional elements that do not provide a practical application.
The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel or newly discovered, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were "‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection." Myriad, 569 U.S. 576, 589, 106 USPQ2d at 1976, 1978 (noting that Myriad discovered the BRCA1 and BRCA1 genes and quoting Mayo, 566 U.S. 71, 101 USPQ2d at 1965); Flook, 437 U.S. at 591-92, 198 USPQ2d at 198 ("the novelty of the mathematical algorithm is not a determining factor at all"); Mayo, 566 U.S. 73-74, 78, 101 USPQ2d 1966, 1968 (noting that the claims embody the researcher's discoveries of laws of nature). The Supreme Court’s cited rationale for considering even "just discovered" judicial exceptions as exceptions stems from the concern that "without this exception, there would be considerable danger that the grant of patents would ‘tie up’ the use of such tools and thereby ‘inhibit future innovation premised upon them.’" Myriad, 569 U.S. at 589, 106 USPQ2d at 1978-79 (quoting Mayo, 566 U.S. at 86, 101 USPQ2d at 1971). See also Myriad, 569 U.S. at 591, 106 USPQ2d at 1979 ("Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101  inquiry."). The Federal Circuit has also applied this principle, for example, when holding a concept of using advertising as an exchange or currency to be an abstract idea, despite the patentee’s arguments that the concept was "new". Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714-15, 112 USPQ2d 1750, 1753-54 (Fed. Cir. 2014). Cf. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a new abstract idea is still an abstract idea") (emphasis in original).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2010/0076813 (Ghosh) – discloses the evaluation of merchants to assess credit risk and increase exposure to growing merchants.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683